Title: To George Washington from John Sullivan, 6 March 1781
From: Sullivan, John
To: Washington, George


                  
                     Dear General
                     Philadelphia March. 6th 1781
                  
                  I was Duly honored with your Excellencys favor of the 4th of Feby & omitted writing Since upon a Supposition that you had gone to Rhode Island.  I am happy to find your Excellency Entertains the Same Sentiments of the virtues and abilities of Colo. Hamilton as I have ever done myself—After I wrote your Excellency I found The Eyes of Congress Turned on Robert Morris of this City as Treasurer.  I did not therefore nominate Colo. Hamilton as I foresaw that it would be but a vain Attempt—I shall this Day nominate him as Secretary of Foreign Affairs in which I think I shall meet the Approbation of most of the States—The Choice of a Minister of war is postponed to the first of October.  This was a maneuvre of Saml Adams & others from the North, fearing that as I was in nomination, the Choice would fall on me who having apostatized from the True New England Faith by Sometimes voting with the Southern States am not Eligible.  They were not however acquainted with all the Circumstances—I was nominated against my will & if Chosen Should not have Accepted.
                  General McDougal is appointed minister of marine.  The Plans of Finance & all other matters go on so slowly that I Tremble at the Consequences—I am mortified at the useless harangues which Consume our Time to no purpose.  I am now Endeavoring to obtain an aAjournment of Congress & for Leaving a Committee to Transact the Business as the only way of having the Publick Business done with propriety and Dispatch.  I fully agree with your Excellency That Congress ought to have more power, but I also think that the old members should be in Heaven or at Home before this Takes place.
                  The Traffic carried on with the Enemy is alarming as it not only Serves to furnish them with Necessaries but Tends to reconcile our Citizens to the Solace of renewing their Connection with Great Britain and of Course Disaffects them to our Government.
                  Since General Greens Letter of the 15th February we have received advices from Governor Jefferson & Divers others, that Cornwallis is retreating that General Green Crossed the River in pursuit of him the 21st & that the militia had Collected all round him:  I hope it is not a manoeuvre to bring General Green to an Action.
                  I have been Settleing my accounts with the Treasury Board & find I stand Charged with money received at Cambridge to pay the Bounty to the New Hampshire recruits in 1776—all my papers were Lost at New York & I can remember Little of the matter.  This I am sure of That I never received any publick money but what I immediately applied to the use Intended.  perhaps Colo. Harrison has some papers which will Settle the matter.  I also am Charged with the money paid for the Troops Engaged at Trenton in December 1776.  I remember the whole of this was Settled at morristown about two months after & I received a receipt in full which is in New Hampshire.  Perhaps your papers may save me the Trouble of Sending for it—I have the Honor to be with the Highest Esteem dear General yr most obedt Servt
                  
                  
                     Jno. Sullivan
                  
               